Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US Pre-Grant Publication 2003/0056181) in view of Barsness (US Pre-Grant Publication 2005/0198011).

As to claim 1, Marathe teaches a non-transitory computer-readable recording medium having stored therein a metadata processing program for causing a computer to execute a process comprising: 

generating, when the extracted first element and an argument of a program which generates the first output data from the first input data include an element related to a first input item value of the first input data, metadata in which the element related to the first input item value in the extracted element is transformed into a variable (see paragraph [0036] and Figures 5A and 5B. The element related to the first input item value is the address field in the formula. It is transformed into a variable name from the cell name. The original formula of Marathe is the extracted element and includes an element related to value of the first input that is changed into a new variable);
extracting, based on comparison between a second input item name of second input data and a specified item name, an element other than an element included in both of the second input item name and the specified item name (see paragraphs [0036] and Figures 5A and 5B. The transformation may be repeated for a second set of inputs and specified outputs);
20Atty. Dkt. No.: 16-02779generating, when the extracted second element includes an element related to a second input item value of the second input data, template data in which the element related to the second input item value in the extracted second element is transformed into a variable (see paragraphs [0036] and Figures 5A and 5B. Template data exists in the form of formulas in which variables that are generated when transformed are placed);
Marathe does not clearly teach:
Generating a plurality of patterns by rearranging columns included in the template data; 
Determining whether or not there is a pattern that has a same structure as the metadata among structures or the plurality of patterns by comparing with a structure of the metadata and each of the structures of the plurality of patterns; 
Rearranging, when there is the pattern, columns of the second input data based on a correspondence relationship between elements included in the metadata and elements included in the pattern; and
executing the program with the second input data of which the columns are rearranged as an input to generate second output data.  
Barsness teaches:
Generating a plurality of patterns by rearranging columns included in the template data (see paragraph [0026] and Figure 1B. Input columns may be rearranged based on metadata and template elements expected in an output); 
Determining whether or not there is a pattern that has a same structure as the metadata among structures or the plurality of patterns by comparing with a structure of the metadata and each of the structures of the plurality of patterns (see paragraph [0026] and Figure 1B. Input columns may be rearranged based on metadata and template elements expected in an output. This will require a comparison of the pattern data and the metadata); 
Rearranging, when there is the pattern, columns of the second input data based on a correspondence relationship between elements included in the metadata and elements included in the pattern (see paragraph [0026] and Figure 1B. Input columns may be rearranged based on metadata and template elements expected in an output); and
executing the program with the second input data of which the columns are rearranged as an input to generate second output data (see paragraph [0026] and Figure 1B. The program of Marathe can be executed based on selected columns, where Barsness shows how to rearrange the columns).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Marathe in view of Barsness because both references are directed towards data analysis and executing operations on data. Barsness will simply help to orient the output of data of Marathe for greater clarity in response to a user’s needs. 

As to claim 2, Marathe teaches the non-transitory computer-readable recording medium according to claim 1, wherein in the generating the metadata, 
the metadata in which the element related to the first input item value in the extracted element is transformed into a variable (see paragraph [0036] and Figures 5A and 5B. The original element is transformed into a variable of a different name), and 
the element included in both of the first input item name and the first output item name is transformed into a variable is generated (see paragraph [0036] and Figures 5A and 5B. The original element associated with both the input and output names is transformed into a variable of the output name).  

As to claim 4, Marathe as modified by Barsness teaches the non-transitory computer-readable recording medium according to claim 3, wherein in the rearranging the columns of the second input data, 
item names included in the template data are rearranged such that a format of the metadata matches a format of the template data, and the columns of the second input data are rearranged on the basis of a correspondence relationship between the elements included in the metadata and the elements included in the template data of which the item names are rearranged (see Barsness paragraphs [0026] and Figure 1. Columns and column names in the input data are rearranged in view of the metadata and desired template. This will lead to a rearrangement of columns), 
wherein the processing further includes executing the same rearrangement as rearrangement when restoring an arrangement of the item names included in the template data to an original arrangement, with respect to the columns of the second output data (see Barsness paragraph [0026]. The same rearrangement of columns can be performed multiple times).

As to claims 5 and 9, see the rejection of claim 1. 
As to claims 6 and 10, see the rejection of claim 2. 
As to claims 8 and 12, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive. 

Applicant argues that “For example, Marathe discloses changing column of "formula field" according to changing column of "Call field". Barsness discloses rearranging columns according to query result which is, for example, important or frequently accessed information. However, Marathe and Barsness do not disclose comparing structure of the metadata and each of structures of a plurality of patterns which is generated by rearranging a template data and determining whether or not there is a pattern that has a same structure as the metadata among structures of the plurality of patterns.”
In response to this argument, Barsness shows generating a plurality of weightings when analyzing potential column orders, wherein the weightings take into account and consider the structure of the metadata and each of the column patterns. Patterns that have the same structure as the metadata will receive a higher rating. Thus, the combination of references shows the claimed subject matter. 

Applicant continues, stating that “Thus, it is explicit that the features of "generating a plurality of patterns by rearranging columns included in the template data" and "determining whether or not there is a pattern that has a same structure as the metadata among structures of the plurality of patterns by comparing with a structure of the metadata and each of the structures of the plurality of patterns" recited in the independent claims are not disclosed in the cited references. As such, at least these features provide a patentable distinction over Marathe and Barsness and all pending claims are believed to be in condition for allowance.”
The discussed limitations are taught by the cited paragraphs in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152